     Case: 3:18-cv-00254-jdp Document #: 120 Filed: 03/04/19 Page 1 of 23




                      UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN


PRUDENCE F. MAXON, individually
and on behalf of all others similarly situated,

                   Plaintiff,
                                                  CASE NO. 3:18-cv-00254-slc
v.

SENTRY LIFE INSURANCE
COMPANY,

             Defendant.


         REBUTTAL DECLARATION AND REPORT OF SCOTT J. WITT

        I, Scott J. Witt, declare under penalty of perjury as follows:

        1.     My name is Scott J. Witt, and I have been engaged by Plaintiff Prudence

F. Maxon to provide expert testimony in this case. I previously prepared and submitted a

declaration on December 17, 2018 (“Declaration”) that is attached as an exhibit to the

Brief in Support of Plaintiff’s Motion for Class Certification (“Plaintiff’s Brief”). My

Declaration primarily addresses a methodology for determining past harm and damages

resulting from Defendant Sentry Life Insurance Company (“Sentry”)’s alleged wrongful

conduct. Using Ms. Maxon’s Policy as an example, my Declaration demonstrates

calculation of damages resulting from Sentry’s determination of Mortality Charges and

Rates that include factors and amounts in addition to and in excess of its expectations as

to future mortality experience for the Class Products.1 My Declaration further

demonstrates a methodology for calculating damages resulting from Sentry’s failure to

1
 “Class Products” refers to the specimen policies associated with the six life insurance
products at issue in this case as defined in ¶ 9 of my Declaration.


                                              1
   Case: 3:18-cv-00254-jdp Document #: 120 Filed: 03/04/19 Page 2 of 23




determine Mortality Rates based on its current expectations as to future mortality

experience as those expectations have improved over time – specifically, those damages

resulting from Sentry’s alleged failure to adjust Mortality Rates when it experienced

sustained and substantial improvement in its mortality expectations.

       2.       Since submitting my Declaration, I have now reviewed:

               Sentry’s Brief in Opposition to Maxon’s Motion for Class Certification,
                and accompanying materials (“Sentry’s Opposition Brief”); and the
               Declaration of Sentry employee Bruce Georgenson in Support of Sentry’s
                Opposition to Maxon’s Motion for Class Certification, and exhibits
                attached thereto (“Georgenson Declaration”).
       3.       I submit this Rebuttal Declaration and Report (“Rebuttal”) in response to

alleged deficiencies in my opinion and analysis as raised in Sentry’s Opposition Brief and

the Georgenson Declaration.

       4.       In reaching the opinions expressed in this Rebuttal, I have relied upon the

experience, knowledge, and expertise I have gained throughout my career as an actuary,

in particular, my knowledge and expertise with respect to universal life insurance

products, and I have further relied upon documents and material known to me or

generally available to actuaries practicing in the United States.

       5.       As stated in my Declaration, my analysis is ongoing, and my opinions are

presently directed at inquiries potentially relevant to Ms. Maxon’s Motion for Class

Certification, including the damages methodology set forth in my Declaration.

Therefore, I reserve the right to amend or supplement my opinions and/or methodologies

at a later date as discovery in this matter progresses.




                                              2
   Case: 3:18-cv-00254-jdp Document #: 120 Filed: 03/04/19 Page 3 of 23




        6.      My opinions set forth herein have been reached to a reasonable degree of

actuarial and mathematical certainty consistent with my training, experience, education,

and judgment as an actuary.

                                 Opinions and Analysis

        7.      Nothing in the materials submitted by Sentry or Mr. Georgenson requires

me to alter the opinions contained in my Declaration. In fact, Sentry and Mr. Georgenson

confirm a number of the assertions made in my Declaration. My purpose in offering this

Rebuttal is merely to address a few specific concerns raised by Sentry and Mr.

Georgenson. I conclude that those concerns are without merit.

   I.        I have considered applicable real-world implications of employing my
             damages methodology to calculate damages for proposed class members,
             and I have concluded that my damages methodology will calculate
             damages for each proposed class member to a reasonable degree of
             actuarial and mathematical certainty.

        8.      At the outset, Sentry and Mr. Georgenson assert a general, ambiguous

objection to my analysis and damages methodology in contending that I have failed to

consider “real-world, practical implications.” Sentry’s Opposition Brief at p. 14. Sentry’s

objection appears to be rooted in a perceived failure on my part to take into account the

business considerations of Sentry, namely its profit goals, and the general practice in the




                                            3
    Case: 3:18-cv-00254-jdp Document #: 120 Filed: 03/04/19 Page 4 of 23




industry as to how life insurers typically determine “cost of insurance” rates or “COI

rates.”2

           9.    However, it is unnecessary that I analyze the potential impact to Sentry’s

profit margins in the event that Ms. Maxon succeeds in proving her claims on behalf of

the proposed class. Ms. Maxon engaged me to provide a damages methodology that can

be applied for her and each member of the proposed class. I was not engaged to

determine the impact to Sentry’s financials in the event Ms. Maxon is successful in

proving her claims. The potential impact to Sentry’s profit is irrelevant to my damages

methodology and calculation.

           10.   Generally speaking, I agree with Sentry and Mr. Georgenson that, when

pricing a product, one of an insurance company’s objectives is to set various rates, fees

and charges so as to achieve product profitability. See Georgenson Declaration at ¶ 12.3 I

do not agree, however, that an insurer should, or is even permitted to, price products in a


2
   I note here that Sentry and Mr. Georgenson use the abbreviation “COI” for “cost of
insurance,” and further, they interchangeably use the term “COI rate” with the term
actually used in the Class Products – “Mortality Rate.” I can only presume they do so
because the repeated use of the term “Mortality” in the relevant provisions may be
unfavorable to Sentry’s proposed policy interpretation. The Class Products at issue here
specifically identify the rate in question as a “Mortality Rate” while other policies in the
life insurance industry generally identify similar rates as “cost of insurance rates.” I offer
no opinion as to how the Court should interpret the policy provisions at issue, but for my
opinion and analysis I continue to use the terms and language actually employed by
Sentry in the Class Products – “Mortality Rate” and “Mortality Charge.”
3
   Although Ms. Maxon alleges that Sentry has wrongfully determined Mortality Rates
using non-mortality related considerations (including profit and non-mortality expense
factors), Mortality Rates and Charges are not the sole source of profit and expense
recovery for the Class Products. The policies also provide for separate expense charges.
Sentry also uses as a “source[] of generating income…the ‘spread’ between the interest
earned on the assets held in the general account supporting the [universal life] policies
that is in excess of the interest credited to the [] policies.” Georgenson Declaration at ¶
15.


                                              4
    Case: 3:18-cv-00254-jdp Document #: 120 Filed: 03/04/19 Page 5 of 23




way that is inconsistent with or runs counter to the language contained in the insurance

policy.

          11.    I am aware that it is common in the industry for insurance companies to

price “cost of insurance” rates using factors in addition to their mortality expectations,

but I am also aware that it is common practice among insurance companies to draft

policies in a way that clearly discloses the broad range of factors that may be used in

determining “cost of insurance” rates. I have attached to this Rebuttal several examples of

universal life insurance policy forms filed by other life insurers with the Wisconsin

Department of Insurance that demonstrate the type of broad disclosure I have routinely

seen in my review of universal life insurance policies as a fee-only insurance advisor.

          12.    Attached hereto as Ex. KK4 is a Lincoln Benefit Life Company “Flexible

Premium Adjustable Indexed Life Insurance Policy” that contains a “Cost of Insurance”

provision stating, in part:

          The cost of insurance rate is based on multiple factors, including, but not
          limited to, the insured’s sex, issue age, policy year, payment class and face
          amount. We may change the cost of insurance rates for any reason…

Ex. KK at p. 16 (emphasis added).

          13.    Attached hereto as Ex. LL is an Allstate Life Insurance Company “Single

Premium Adjustable Life Insurance Contract” that contains a “Cost of Insurance”

provision stating, in part:

          The cost of insurance rate is based on multiple factors, including, but not
          limited to, the insured’s sex, issue age, contract year and payment class.
          We may change the cost of insurance rates for any reason…


4
  For ease of reference, the alphabetical listing of exhibits in my Rebuttal starts where I
left off in my Declaration.


                                               5
   Case: 3:18-cv-00254-jdp Document #: 120 Filed: 03/04/19 Page 6 of 23




Ex. LL at p. 12 (emphasis added).

       14.     Attached hereto as Ex. MM is a John Hancock Life Insurance Company

(U.S.A.) “Flexible Premium Survivorship Adjustable Life Insurance Policy” that contains

a “Cost of Insurance Charge” provision stating, in part:

       The Cost of Insurance Charge for a specific Policy Month is the charge for
       the Net Amount at Risk…The charge for the Net Amount at Risk is an
       amount equal to the per dollar cost of insurance rate for that month
       multiplied by the Net Amount at Risk, and will be based on our
       expectations of future mortality, persistency, investment earnings, expense
       experience, capital and reserve requirements, and tax assumptions…

Ex. MM at p. 11 (emphasis added).

       15.     Attached hereto as Ex. NN is a Midland National Life Insurance Company

“Flexible Premium Adjustable Life Insurance Policy” that contains a “Cost of Insurance

Rate” provision stating, in part:

       We base the cost of insurance rates on future expectations as to investment
       earnings, mortality experience, persistency, expenses and federal income
       tax law.

Ex. NN at p. 12 (emphasis added).

       16.     Attached hereto as Ex. OO is a State Farm Life and Accident Assurance

Company “Flexible premium adjustable life insurance” policy that contains a “Monthly

Cost of Insurance Rates” provision stating, in part:

       We can charge rates that are equal to or less than the Maximum Monthly
       Cost of Insurance Rates. Such rates and any changes to those rates will be
       based on factors set forth in the Determination of Rates and Charges
       provision.

And a “Determination of Rates and Charges” provision stating, in part:

       The Monthly Cost of Insurance Rates…are set by Us based on investment
       earnings, mortality, expenses, persistency, capital and reserve
       requirements, taxes and profits…We may change, at Our discretion, the
       Monthly Cost of Insurance Rates…If We make any changes, the changes
       will be based on future expectations as to investment earnings, mortality,

                                             6
   Case: 3:18-cv-00254-jdp Document #: 120 Filed: 03/04/19 Page 7 of 23




       expenses, persistency, capital and reserve requirements, taxes and
       profits…

Ex. OO at p. 7, 13 (emphasis added).

       17.     I am further aware that Sentry has produced in discovery in this case a

“Joint and Last Survivor Adjustable Life Insurance Policy” (a policy that is not included

in Ms. Maxon’s class definition), a true and correct copy of which is attached hereto as

Ex. PP, that contains a “Cost of Insurance” provision which, like the provisions in Exs.

KK through OO, discloses a broad range of factors to be considered in determining “Cost

of Insurance” rates:

       COST OF INSURANCE…The Cost of Insurance rate is based on the joint
       equal issue age, duration and rate class for the Face Amount provided by
       the original application and each increase in Face Amount…We can
       change the Cost of Insurance rates from time to time. Any change will be
       based upon the expectations of future experience…

Ex. PP at p. 13 (emphasis added). In addition to containing a “Cost of Insurance”

provision that references “expectations of future experience” generally, and not

specifically “expectations as to future mortality experience,” this policy also contains a

separate “Policy Cost Factors” provision that states, in part:

       POLICY COST FACTORS…Adjustments in policy cost factors (interest,
       Cost of Insurance charges, expense charges) will be by class and based on
       changes in future expectations for such elements as to investment
       earnings, mortality, persistency and expenses.

Ex. PP at p. 13 (emphasis added).

       18.     Thus, given my understanding of Ms. Maxon’s claims concerning the

specific policy language at issue in this case, the general practice of life insurance

companies in pricing other products with materially different “cost of insurance”

language is inapplicable to my analysis in this case.


                                              7
    Case: 3:18-cv-00254-jdp Document #: 120 Filed: 03/04/19 Page 8 of 23




    II.         Sentry and Mr. Georgenson confirm the Class Products are materially
                identical universal life policies.

          19.      As detailed in my Declaration, the Class Products are universal life

policies that are materially identical as to both the relevant policy language and the

mechanics of how they operate – particularly as to the mechanics for determining the

policy Cash Value, Monthly Deduction, Cost of Insurance, Mortality Charge, and

Mortality Rate. Declaration at ¶¶ 10, 17-27.

          20.      Mr. Georgenson agrees that “all of the Putative Class Policies are

universal life [] insurance policies.” Georgenson Declaration at ¶ 7.5 He further agrees

that universal life policies are a form of permanent life insurance, and that “[a]s long as

the cash value of the [universal life] policy is sufficient to cover the policy’s monthly

deduction, the policy remains in force.” Georgenson Declaration at ¶ 9. Citing

Georgenson’s Declaration, Sentry further agrees that each of the Class Products contains:

a Monthly Deduction, which is taken from the Cash Value; the Monthly Deduction is

calculated, in part, using a Cost of Insurance; the Cost of Insurance is calculated using a

Mortality Charge; and the Mortality Charge is determined using a Mortality Rate. See

Sentry’s Opposition Brief at p. 4.




5
  Without explanation Mr. Georgenson concludes that the EIWL policy is not a universal
life product. While the name of the product (“Excess Interest Whole Life,” or its
alternative name, “Contemporary Life Plus”) does not specifically contain the word
“universal,” it has the same relevant characteristics of the other Class Products as
explained more fully in my Declaration.
                                                                            . See, e.g.,
Declaration, Ex. K at Sentry001574 (1995 Sentry mortality study), Ex. Y at
Sentry001725 (2010 Sentry mortality study), Ex. EE at p. 4 (2016 Sentry mortality study)
                                                                                  ).


                                               8
    Case: 3:18-cv-00254-jdp Document #: 120 Filed: 03/04/19 Page 9 of 23




           21.      Critically, Mr. Georgenson goes one step further than acknowledging the

similarities in how the Class Products calculate Cash Values. After first detailing the

approach and process for Sentry’s pricing of the “Putative Class Policies,” Mr.

Georgenson then confirms that the same approach and process “applied to Sentry’s

pricing (and inforce management) of each of the Putative Class Policies.” See

Georgenson Declaration at ¶¶ 32, 19-30.

           22.      These statements are consistent with

                                                                , which again support my

conclusion that the Class Products are materially identical. Declaration at ¶¶ 10, 17-27.

    III.         Administration of my damages methodology to each of the class policies
                 will incorporate rates and assumptions applicable to each of the Class
                 Products.

           23.      Asserting that my damages methodology would apply Comp II6

assumptions to all other Class Products regardless of whether the assumptions associated

with each product are different than Comp II (see Sentry’s Opposition Brief at p. 15;

Georgenson Declaration at ¶ 47), Sentry and Mr. Georgenson mischaracterize my

methodology. I clearly state in my Declaration that the intended purpose of my

methodology is “calculating amounts deducted in excess of Sentry’s expectations as to

future mortality experience for the Class Products.” Declaration at ¶ 40 (emphasis

added). Under my methodology, I use policy-level transactional data, which is specific to

each individual policy (Declaration at ¶ 40), and, therefore, specific to the Class Product

associated with each policy,

6
 “Comp II” refers to Sentry’s Comprehensive Universal Life II product as defined in ¶ 9
of my Declaration. The Comp II is the underlying policy form that was purchased by Ms.
Maxon.


                                                9
  Case: 3:18-cv-00254-jdp Document #: 120 Filed: 03/04/19 Page 10 of 23




                                                                             Declaration at

¶ 43. In other words, my calculation uses Mortality Rate tables associated with each Class

Product and treats “all other policy debits and credits…as they actually occurred.”

Declaration at ¶ 43.

       24.     There is simply nothing in my Declaration suggesting I would use

anything other than rates, data, and assumptions that are associated with and applicable

to each class policy. See above and Declaration generally.

       25.     The methodology employed as to each policy would be the same as what I

have demonstrated for Ms. Maxon. In other words, while the data inputs – in terms of

rate tables, policy-level data, or pricing assumptions, for instance – may be different from

one policy to the next depending on the Class Product associated with the policy, my

methodology operates the same for all. The categories of inputs are the same. And, if

there are differences between the data inputs from product to product, I simply substitute

one input for another (for example, for an EIWL policy I would use the Mortality Rate

scales used for EIWL policies, but for a Comp II policy I would use the Mortality Rate

scales applicable for Comp II policies).

       26.     I am simply determining



                                    . The “respects” in which Sentry alleges the Class

Products “vary” on p. 39 of its Opposition Brief present no hurdle to my methodology. I

am working from past data, rate tables, and assumptions that Sentry has provided in this

litigation. Therefore, any alleged variation among Class Products – in “administrative



                                            10
  Case: 3:18-cv-00254-jdp Document #: 120 Filed: 03/04/19 Page 11 of 23




systems, which influenced the manner in which [Mortality] rates are determined;” rate

“banding” by policy size; “interest crediting structure” or “persistency bonuses;” issue

size limitations; or differentiation in Mortality Rate classes –present no problem because

Sentry has provided Mortality Rate scales that were actually used. In other words, I do

not need to reproduce Mortality Rate scales from scratch. Similarly,

                                                  (and again, because I have the Mortality

Rate scales themselves), Sentry’s asserted differences in such fees are of no consequence.

   IV.         My analysis and damages methodology rely upon assumptions and
               considerations that are actuarially and mathematically sound and
               reasonable.

         27.      In addition to alleged variation between Class Products, Sentry further

asserts that my analysis fails to account for variation between policyholder activity.

Sentry states that I “fail[] to account for…variations in policyholder behavior among the

universe of Putative Class Policies that would impact COI charges, such as policy lapse

and reinstatements, changes in specified amounts, application of monthly deduction

waivers, and lump sum premium payments and other policy funding choices.” Sentry’s

Opposition Brief at p. 15. Sentry goes on to state that, due to such variation in

policyholder activity, my methodology for determination of damages prior to 2009 is

entirely speculative and “mere guesswork.” Sentry’s Opposition Brief at p. 39. These

assertions are incorrect.

         28.      There is nothing speculative about my proposed damages methodology,

because it uses available historical policy data, amounts, and activity to retrospectively

calculate past damages resulting from Sentry’s alleged wrongful conduct from a fixed

point in time – the present date for currently in-force policies and the date of termination



                                             11
  Case: 3:18-cv-00254-jdp Document #: 120 Filed: 03/04/19 Page 12 of 23




for previously terminated policies. Thus, any variations or changes to policy assumptions

or data that would have an effect on damages are reflected in my methodology because

they are reflected in Sentry’s historical data.

       29.     Using Ms. Maxon’s policy as an example, I have demonstrated how

damages are calculated when complete past policy data is available in Ex. GG and II to

my Declaration. Sentry and Mr. Georgenson do not object to the mechanics of the

damages methodology I employ where complete data is available for a given year that a

policy is in force. Rather, the crux of their criticism that my analysis is speculative and

does not incorporate variation in policyholder behavior is directed at the “alternative”

methodology that I would use

                               .

       30.     In my Declaration,

                                                              (Declaration at ¶ 46), and I

demonstrate how I can calculate damages for pre-2009 overcharges using an alternative

methodology. Thus, in the event less than full data is available




                                                   Declaration at ¶ 46.

       31.     The techniques I employ for that extrapolation are not “mere guesswork.”

They use



                                                               ,




                                              12
    Case: 3:18-cv-00254-jdp Document #: 120 Filed: 03/04/19 Page 13 of 23




                 Thus, the hypothetical scenario offered by Mr. Georgenson’s exhibit 10

where a policyholder “might fund her policy differently” (Sentry’s Opposition Brief at p.

40) does nothing to invalidate the actuarial and mathematical assumptions I have made in

my alternative methodology to account for Sentry’s failure to maintain and produce

policy level data.

          32.   To the extent my model is “simplistic,” as Sentry and Mr. Georgenson

assert,




7




                                           13
    Case: 3:18-cv-00254-jdp Document #: 120 Filed: 03/04/19 Page 14 of 23




                                                                                . 8 Sentry’s

actual Mortality Rates                                                        and Sentry’s

expectations as to future mortality experience are quantifiable rates. Sentry has produced

materials evidencing those rates. Therefore, to determine damages resulting from

Sentry’s alleged wrongful conduct under Counts I and II, I compare



                                  . In this way, I can determine



                    . Declaration at ¶¶ 40-51.

       33.     For Ms. Maxon’s Count III, I did a similar comparison. Declaration at ¶

52. Sentry “routinely monitors experience factors” including mortality. Georgenson Dec.

at ¶ 21. One reason for doing so is that an actuary will use actual mortality experience to

determine anticipated or expected mortality experience. See, for instance, Actuarial

Standard of Practice No. 24 (“To the extent actual experience is determinable, available,

and credible, the actuary should use actual experience when setting experience

factors…”)

                                                                                           .

Declaration at ¶¶ 34-39.




8




           . Declaration at ¶¶ 28-33. Mr. Georgenson confirms this. See, for instance,
Georgenson Declaration at ¶ 19.


                                            14
  Case: 3:18-cv-00254-jdp Document #: 120 Filed: 03/04/19 Page 15 of 23




                                                                                          (as

asserted under Count III). Declaration at ¶ 52.

        34.



           . Declaration at ¶¶ 43, 52. And, to the extent Sentry and Mr. Georgenson argue

it is too “simplistic” to apply to 17,000+ policies, I note again that I recently testified at

trial to a similar damages methodology that I submitted for tens of thousands of policy

owners in Vogt v. State Farm Life Insurance Company. Declaration at fn. 9.

   V.         Sentry’s testimony and internal documents, including its mortality
              studies, evidence that Sentry experienced sustained, consistent, and
              favorable mortality over two decades.

        35.      The methodology for Count III calculates overcharges attributable to

Sentry’s failure to adjust its Mortality Rates to reflect its then current expectations as to

future mortality experience as those expectations have changed over time.




        Declaration at ¶¶ 34-39, 53-54.

        36.      In criticizing my Count III analysis, Sentry and Mr. Georgenson argue that

it: (1) “disregards actuarial standards of practice aimed at ensuring consideration of

credible experience, including a failure to consider the import of Sentry’s size as a small

insurance company;” (2) ignores that Sentry’s mortality experience for Class Products



                                             15
  Case: 3:18-cv-00254-jdp Document #: 120 Filed: 03/04/19 Page 16 of 23




“reveals significant volatility from year to year;” and (3) overlooks “practical

implications of repricing based on such unstable experience.” Sentry’s Opposition Brief

at p. 14-15.

       37.     Central to its criticism of my Count III analysis is Sentry’s conclusion

that: “[w]hile he fails to specify with what frequency such adjustments should occur, it

appears that Plaintiff would have Sentry adjust its [Mortality] rates every year based on

the prior year’s mortality experience – something Plaintiff’s expert fails to establish has

ever been done by any life insurer.” Sentry’s Opposition Brief at p. 14. But nowhere in

my Declaration do I assert that Mortality Rates would need to be adjusted every year.

       38.     I do not understand Ms. Maxon’s Count III claim to dictate that Sentry

adjust its Mortality Rate scales on an annual basis, and I certainly would expect that

adjustments in Mortality Rate scales would occur only when credible experience showed

that Sentry’s expectations as to future mortality experience required actuarial adjustment.

       39.     Mortality Rates and Charges, and the expectations as to future mortality

experience used to determine Mortality Rates, are examples of “nonguaranteed” charges

or elements. They are “nonguaranteed” because they are subject to change. Actuarial

Standard of Practice No. 2 (“ASOP No. 2”) provides actuarial guidance as to

“Nonguaranteed Charges or Benefits for Life Insurance Policies and Annuity Contracts,”

and identifies “mortality charges” among the “[e]xamples of nonguaranteed charges.”

ASOP No. 2 also identifies “mortality” as an example of an “anticipated experience

factor” – or “[a]n assumption that reflects anticipated experience and may be used to

determine nonguaranteed charges…A particular anticipated experience factor reflects

future experience of a specific type.”



                                            16
   Case: 3:18-cv-00254-jdp Document #: 120 Filed: 03/04/19 Page 17 of 23




        40.        Sentry “routinely monitors experience factors” including mortality.

Georgenson Declaration at ¶ 21. For guidance on a credible time frame of experience for

making changes to “nonguaranteed” rates or elements, I looked at Sentry’s filings with

the National Association of Insurance Commissioners (“NAIC”), which state that the

“assumptions upon which nonguaranteed elements are based will be periodically

reviewed.” As an example of such a filing, see Sentry’s 2017 response to certain

“actuarial interrogatories,” attached hereto as Ex. QQ, at p. 370. Sentry’s NAIC filings

confirm that “Mortality assumptions for inforce policies will be reviewed whenever the

mortality assumptions for comparable new issues are changed, but in no event more often

than once each policy year nor less often than once every five policy years.” Ex. QQ at p.

370.

        41.                                        in other documentation produced by

Sentry in this litigation. For example,

                                    (attached as Exhibit 4 to Georgenson’s Declaration),

states, in part:




Georgenson Declaration at Ex. 4, Sentry001888.



                                            17
  Case: 3:18-cv-00254-jdp Document #: 120 Filed: 03/04/19 Page 18 of 23




       42.     Nevertheless,

                                                                      , it was particularly

unnecessary for me to specify the frequency with which Sentry should have adjusted

Mortality Rates when demonstrating the Count III methodology set forth in my

Declaration.

       43.     Drawing on my experience as an insurance actuary, I disagree with Mr.

Georgenson’s assessment that Sentry’s mortality experience revealed significant

“volatility” from year to year, and ultimately, Mr. Georgenson’s recommended approach

for analyzing mortality experience actually supports my assessment of Sentry’s mortality

improvement as included in my Declaration.

       44.     Mr. Georgenson states: “As compared to other life insurance companies,

Sentry is a small insurer with, relatively speaking, for any given period, a smaller volume

of claims that can be considered in connection with efforts to evaluate its experience.”

Georgenson Declaration at ¶ 36. Mr. Georgenson gives a few examples for why, as a

small insurer, Sentry’s mortality experience over a short time frame may be unreliable.

For one of those examples he points to a September 1985 memo from a Sentry employee

where it was observed that

               . Georgenson Declaration at ¶ 36. Thus, Mr. Georgenson states that “when

reviewing mortality experience at large the actuary has to take a holistic view.”

Georgenson Declaration at ¶ 37.

       45.     Rather than relying upon the type of short-term, small sample size

“volatility” Mr. Georgenson asserts is exhibited by Sentry’s mortality studies (

                                                                                   ), I have



                                            18
  Case: 3:18-cv-00254-jdp Document #: 120 Filed: 03/04/19 Page 19 of 23




instead taken the type of “holistic view” Mr. Georgenson advocates, and relied on more

credible experience

          .

       46.     As demonstrated in my Declaration, this “holistic view” shows that,



                                                                                     .




       . See Declaration at ¶ 38. Sentry’s 2015 Individual Life Mortality Study

demonstrates




                                                                    . Declaration, Ex.

DD at p. 4.

       47.




                                         19
Case: 3:18-cv-00254-jdp Document #: 120 Filed: 03/04/19 Page 20 of 23




                                 20
  Case: 3:18-cv-00254-jdp Document #: 120 Filed: 03/04/19 Page 21 of 23




       48.       Sentry’s

demonstrates a lack of the type of volatility portrayed by Mr. Georgenson. This

                                      also negates Sentry’s concern as to the practical

implications of repricing based on unstable experience. Credible evidence from Sentry

suggests that,




                                  .

       49.       I find it contradictory that Sentry




                                                                 . See Declaration at Ex.

FF; Georgenson Declaration at ¶ 22.

       50.       Furthermore, Sentry and Mr. Georgenson’s position that my mortality

improvement analysis fails to acknowledge the impact of anti-selection resulting from its

decision to increase Mortality Rates on Class Products                    is also without

merit. Sentry’s Opposition Brief at p. 15. I relied on Sentry’s own mortality studies,

                                                                                  .



                                                                                      , so

there is no need to hypothesize about what may or may not have happened. For instance,

if Sentry did change its pricing to reflect changes in mortality (as it did in some



                                              21
  Case: 3:18-cv-00254-jdp Document #: 120 Filed: 03/04/19 Page 22 of 23




instances), future mortality studies would automatically reflect any policyholder

behavioral changes attributable to the repricing.

       51.     Finally, I disagree with Mr. Georgenson’s position that the 2017 CSO and

mainstream publications are evidence of worsening of mortality (mortality rates going

up). In the first instance, the 2017 CSO table and “mainstream publications” do not

represent Sentry’s expectations as to future mortality experience. To the extent that either

the 2017 CSO table or “mainstream publications” show recent worsening of mortality,

such worsening is in relation to recent mortality experience and does not negate that

mortality has improved substantially as compared to more than two decades ago when the

Class Products were last priced. Also, there is ample industry evidence of mortality

improvement since the time the Class Products were last priced. Even commentary from

the Report on the 2017 CSO and 2017 CSO Preferred Structure Table Development

(from the joint effort of the Society of Actuaries and American Academy of Actuaries)

makes it clear that mortality has significantly improved in the last decades. Attached

hereto as Ex. RR. “The current CSO table was created in 2001 based on experience from

1990-1995 and thus, is at least 20 years old. Since that time, industry experience studies

performed by the Society of Actuaries Individual Life Experience Committee [] have

shown significant improvement in the mortality rates experienced by the industry

from that underlying the 2001 CSO table development.” Ex. RR at p. 3 (emphasis added).




                                            22
 Case: 3:18-cv-00254-jdp Document #: 120 Filed: 03/04/19 Page 23 of 23



       I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing

statements are true and correct.

Dated: March 4, 2019



                                                   Scott J. Witt, FSA, MAAA




                                          23
